         Case 4:20-cv-00362-BRW Document 12 Filed 08/19/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION


EDDIE L. PUGH                                                          PETITIONER


VS.                            4:20CV00362 BRW/PSH


DEXTER PAYNE, Director of the
Arkansas Department of Correction                                      RESPONDENT


                                              ORDER

           I have received proposed Findings and Recommendations from Magistrate Judge

Patricia S. Harris. After careful review of those Findings and Recommendations, the timely

objections received thereto, and a de novo review of the record, I approve and adopt the Findings

and Recommendations all respects. Judgment will be entered accordingly.

         Pursuant to 28 U.S.C. § 2253 and Rule 11 of the Rules Governing Section 2554 Cases

in the United States District Court, the Court must determine whether to issue a certificate of

appealability in the final order. In § 2254 cases, a certificate of appealability may issue only if

the applicant has made a substantial showing of the denial of a constitutional right. 28 U.S.C. §
2253(c)(1)-(2). I find no issue on which petitioner has made a substantial showing of a denial of

a constitutional right. Accordingly, the certificate of appealability is denied.

       IT IS SO ORDERED this 19th day of August, 2020.



                                                  Billy Roy Wilson
                                                  UNITED STATES DISTRICT JUDGE
